DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, abstract, drawings and claims as well as applicant arguments/remarks, filed on 06/07/2021, is acknowledged.  Amendments to the specification, abstract and drawings have been entered.
The previous Non-Final Office Action, mailed on 04/02/2021, has been withdrawn in view of applicant arguments/remarks. 
Applicant has previously elected the invention of Group I, claims 23-34, drawn to a method of forming a porous material by using solid water-soluble salt particles and a polymeric binder.  
Claims 23-45 and 47 are pending in this action.  Claim 46 has been cancelled previously.  Claims 25-27 have been amended.  New claim 47 has been added.  No new matter was added.  Claims 35-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 23-34 and 47 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2018/062595, filed November 27, 2018, which claims benefit of provisional U.S. Application No. 62/591,336, filed November 28, 2017.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-34 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  MPEP § 2172.01.  The omitted steps are:  Claim 23 discloses a method of forming a porous material comprising (i) forming a composition having a solid content comprising water-soluble salt particles; (ii) hydrating said salt particles by exposing the composition to a salt-hydrating solution such that said hydrated, but not dissolved; and (iii) dissolving the hydrated salt particles forming the porous material.  In the present case, the following should be noted:
(1) Given that neither the claims nor specification provide a definition for the term “having”, the limitation “forming a composition having a solid content” is understood as “forming a composition comprising a solid content”, i.e., a composition that can be solution, or suspension, or dispersion, or a mixture of compounds in solid states.  
(2) Claim 23 further recites the steps (ii) “exposing the composition to a salt-hydrating solution”; and (iii) dissolving the hydrated water-soluble particles forming the porous material”, but does not disclose any steps of forming a porous material that is understood as a solid porous material.  To this point, it is noted that the instant specification teaches (i) preparing salt particles-polymer suspensions (e.g., CuSO4-PLGA in a trisolvent mixture containing dichloromethane) thickened via ambient conditions or mild heating (<45° C) and via solvent evaporation that is rapidly followed by (ii) 3D-printing said suspensions via room-temperature extrusion into solid objects; followed by (iii) water washing of said solid objects to hydrate the salt, and dissociate and solubilize the salt and its component ions, followed by (iv) leaching and washing said solid objects, followed by (v) lyophilization (Example 1).  
Therefore, it is the examiner’s positions that independent claim 23 omits matter disclosed to be essential to the invention as described in the specification, i.e., does not include any steps of forming the final porous material (i.e., solid object), given that only steps of (ii) hydrating salt-particles, and (iii) dissolving salt-particles
Claim 26 recites the limitation “the extruded composition forming a fiber and drying rapidly enough to form mechanically stable objects”.  First, it is unclear if only one fiber should be made by the extrusion.  Similar is applied to claim 28.  Second, as stated previously, terms “rapidly enough” and/or “mechanically stable object” are relative terms, which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claims 24-25, 27, 29-34 and 47 are rejected as being dependent on rejected independent claim 23 and claim 26 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., CN 103,910,901A (cited in IDS; hereinafter referred to as Huang), in view of Jakus, et al. Scientific Reports 2017, 7:44931, 1-8 pages (cited in IDS; hereinafter referred to as Jakus’1), and further in view of Jakus et al., ScienceTranslationalMedicine 2016, 8(358):1-16 (cited in IDS; hereinafter referred to as Jakus’2).
Huang teaches a method of forming a porous material, the method comprising (Claims 1-4; Abstract; Para. 0009-0019, 0069-0077 as applied to claims 23-25, 30-31): 
(a)  preparing a composition comprising solid salt particles, e.g., CuSO4 (identified in the instant specification as water-soluble salt particles); a polymer such as a polylactic acid (identified in the instant specification as a polymer binder), and a primary solvent such as dichloromethane, chloroform, acetone or dimethyl sulfoxide (Claims 1-4; Para. 0019-0020, 0073);
(b) subject said composition to a heat treatment (Claim 1, step 5; Para.0016);
(c) place said heat treated product of (b) in a polar solvent (e.g., water or alcohol), immerse and rinse for 24-72 hours to remove the porogen (Claim 1, step 6; Para. 0017, 0019);
(d) freeze-dried or vacuum-dried said material of (c) at room temperature for 2-6 hours to obtain a porous material (Claim 1, step 7; Para. 0018, 0069-0073);
Huang does not specifically teaches the composition comprising at least 20 vol.% of solid particles based on its solids content (Claim 23).  Huang also does not teach extruding the composition through a nozzle to form a fiber (Claim 26).  
Jakus’1 teaches a preparation of robust and elastic structures from 3D-printed regolith compositions and their use for preparation of porous material (Title; Abstract).  To this point, Jakus’1 teaches the use of compositions comprising (i) 30-25 vol% of polylactic-co-glycolic acid as an elastomeric binder, (ii) 70-75 vol% of regolith powders by solids a solvent mixture including dichloromethane as a primary solvent (Page 2).  Jakus’1 further teaches that said compositions can be (iii) 3D-printed via direct extrusion through a nozzle to form a fiber, and further (iv) 3D-printed into user defined architectures, e.g., comprising multiple layers (Abstract; Figs. 2-3; Pages 3-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the concentration of solid particles and to use a simple and rapid fiber extrusion process as taught by Jakus’1 preparing compositions taught by Huang.  One would do so with expectation of beneficial results, because Jakus’1 teaches that said approach allows providing porous materials with desired architecture and/or desired elastic mechanical properties.  Regarding the limitation “drying rapidly enough to form mechanically stable objects” (claim 26), it is noted that one skilled in the art would understand that the result-effective adjustment of conventional working parameters (e.g., temperature, time of heat treatment) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  The temperature/heating would be considered a result-effective variable as high temperature and/or time of heating could lead to thermal degradation of constituents used to make a porous material.  
Though Huang teaches the porous materials that can be used as scaffolds for tissue engineering (Para. 0002-0005), Huang does not specifically teach back-filling porous material with a liquid or a hydrogel comprising biological cells/factors (Claims 32, 33), and/or seeding the porous material
Jakus’2 teaches the use of porous 3D-printed scaffolds to support human mesenchymal stem cell adhesion, viability and proliferation by seeding cells on said porous material/scaffold and/or filling the entire scaffold volume with a liquid solution having biological cells dispersed therein (Abstract; Page 6, right; Page 12, right).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the porous material as taught by Huang and Jakus’1 to support cell adhesion, viability and proliferation as taught by Jakus’2.  One would do so with expectation of beneficial results, because Jakus’2 teaches that porous 3D-printed scaffolds having accessible porosity allow promoting nutrient diffusion, cell migration and viability, as well as tissue integration.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615